IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JASON ROLLINS AND ERIC POWELL PLAINTIFFS
v. CAUSE NO. 1:18-cy-198-GHD-DAS
EDWARD FITTS AND E & J TOURS, LLC DEFENDANTS

AGREED ORDER SETTING ASIDE CLERK’S ENTRY OF DEFAULT
AGAINST DEFENDANT EDWARDS FITTS AND E & J TOURS

THIS MATTER is before the Court on the ore tenus motion of Plaintiffs Jason Rollins and
Eric Powell (“Plaintiffs”) and Defendants Edward Fitts and E & J Tours, LLC (“Defendants”) to set
aside the Clerk’s Entries of Default entered against Defendants on June 21, 2019. The parties agree
that the Entries of Default should be set aside and that Defendants should be given fourteen (14)
days from the date of entry of this Order in which to file their Answers and Affirmative Defenses.
The Court finds the motion is well-taken and should be granted.

IT IS, THEREFORE, ORDERED AND ADJUDGED, that the Court hereby set aside the
previously entered Clerk’s Entries of Default against Defendants Edward Fitts and E & J Tours,
LLC; and

IT IS FURTHER ORDERED AND ADJUDGED that Defendants Edward Fitts and E&J
Tours, LLC shall have fourteen (14) days from the date of entry of this Order on the docket to file
their Answers and Affirmative Defenses to Plaintiffs’ First Amended Complaint.

Le Nab

SO ORDERED, this /. day of July, 2019
SENIOR U.S. DISTRICT JUDGE

APPROVED FOR ENTRY:

 

 

/s/ James R. Franks, Jr. /s/ Keishunna R. Webster
James R. Franks, Jr. (MB # 100156) Joshua J. Wiener. (MB# 7185)
William R. Wheeler, Jr. (MB # 10848) Keishunna R. Webster (MB# 102498)

Attorneys for Plaintiffs Attorneys for Defendants
